Citation Nr: 0308568	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1980 to 
December 1982 and served with the Louisiana National Guard 
from April 1983 to April 1996, which includes various 
unverified periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen the claim on appeal.  At 
present, following a remand to the RO in March 1999, the case 
is once again before the Board for appellate review.

In this respect, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a matter such as 
this, the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the issue currently before the Board is whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for the residuals of a 
right leg injury, as further discussed below.

Additionally, the Board notes that, in an October 1997 
statement, the veteran requested a hearing before a traveling 
Veterans Law Judge (VLJ).  However, in a May 1998 statement, 
he further indicated that he desired to have instead a 
videoconference hearing before a VLJ.  In September 1998, he 
presented testimony during a videoconference hearing before 
the undersigned VLJ in lieu of an in person hearing.  A 
transcript of that hearing has been associated with the 
record on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a September 1991 rating decision, the veteran was 
originally denied service connection for a right leg injury.  
He was informed of this decision and of his appellate rights 
via a VA letter dated that same month.  The veteran did not 
file a timely appeal with respect to this issue.

3.  A February 1993 rating decision declined to reopen the 
claim of service connection for a right leg injury.  He was 
informed of this decision and of his appellate rights via a 
VA letter and attached VA form 4107 (Notice of Procedural and 
Appellate Rights) dated that same month.  The veteran did not 
file a timely appeal with respect to this issue.  The 
February 1993 rating decision is final.

4.  The evidence associated with the claims file since the 
February 1993 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for the 
residuals of a right leg injury. 


CONCLUSIONS OF LAW

1.  The unappealed February 1993 rating decision, which 
declined to reopen the previously denied claim of service 
connection for the residuals of a right leg injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  The evidence received since the February 1993 rating 
decision, which relates to the issue of service connection 
for the residuals of a right leg injury is not new and 
material for purposes of reopening the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's present requests to reopen the previously denied 
claim of service connection for the residuals of a right leg 
injury was received prior to that date (per a VA form 21-526 
(Veteran's Application for Compensation or Pension) dated and 
received in February 1997), those regulatory provisions do 
not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for the residuals of a right leg 
injury.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by the RO of the information required to substantiate 
the claim on appeal.  Collectively, via the March 1997 rating 
decision, the March 1999 Board remand, and the various 
supplemental statements of the case issued in September 1997, 
April 1998, April 1999 and October 2002, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim.  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claim, including evidence of in-service 
incurrence or aggravation of the right leg injury.  The 
appellant was also given the opportunity to identify 
additional relevant evidence that may substantiate the claim, 
including during the September 1998 video conference hearing 
before the undersigned VLJ and via a December 2002 RO letter.  
The Board is not aware of the existence of additional 
unobtained relevant evidence in connection with the claim on 
appeal.  Finally, via the December 2002 RO letter and the 
October 2002 supplemental statement of the case, the veteran 
was given specific information with respect to the VCAA and 
of the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  As such, the VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
September 1991 rating decision, the veteran was denied 
service connection for a right leg injury.  He was informed 
of this decision and of his appellate rights via a VA letter 
that same month.  The veteran did not file a timely appeal 
with respect to this issue.  Subsequently, in December 1992, 
the veteran attempted to reopen his claim, and in a February 
1993 rating decision, the RO declined to reopen the claim of 
service connection for the residuals of a right leg injury.  
He was informed of this decision and of his appellate rights 
via a VA letter and attached VA form 4107 (Notice of 
Procedural and Appellate Rights) dated that same month.  The 
veteran did not file a timely appeal with respect to this 
issue.  Hence, the February 1993 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the evidence submitted since the February 1993 
rating decision, includes a November 1989 report from the 
West Park Community Hospital which shows the veteran was 
hospitalized from November 12, 1989 to November 17, 1989 and 
was diagnosed with right open tibia fracture and fractured 
left clavicle.  The veteran's fractures were sustained when 
he was cutting the limbs of a tree and one of these limbs 
fell on his back and left shoulder, landing on his right leg. 

Service records received from the Louisiana National Guard 
indicate the veteran was deemed to be a member of a unit from 
September 1989 to February 1991.  As well, an October 1990 
periodic examination report and report of medical history 
reflect the appellant was diagnosed with status post fracture 
of the right tibia and fibula with swelling of that area; and 
was found to have swollen painful joints with history of 
right lower leg fracture, cramps in the legs, and broken 
bones of right lower leg. 

Records received from the Social Security Administration 
(SSA) include a July 1993 report from G. Foret, M.D., 
indicating that the veteran had deformity of the lower pre-
tibial area without shortening of the extremity of the right 
with rather thin skin and subcutaneous tissue in that area 
and some bone deformity presumably from an old fracture.  He 
was unable to squat because of legs and back pain, but was 
able to put on his shoes and had fairly full range of motion 
of the back.  Dr. Foret noted that he believed the veteran's 
problems were psychiatric.  

Additionally, the records received from the SSA also include 
an August 1993 report from R. Strobach, M.D., which indicates 
the veteran had undergone a psychiatric evaluation and had 
been found to have organic affective disorder.

Medical records from the New Orleans VA Medical Center dated 
from 1992 to 1997 basically describe the treatment the 
veteran has received over time for various health problems.  
Specifically, December 1992 notations show left arm 
complaints, March 1993 notations reflect treatment for 
complaints of headaches and dizziness, June 1993 notations 
indicate complaints of pain in the right tibia, and September 
1996 notations show right arthritic knee pain.  An April 1993 
bone scan of the right lower extremity revealed findings not 
typical of osteomyelitis of the right tibia, but also 
indicated that if the veteran had been on antibiotics, this 
could lead to a false negative result in the bone scan.

In July 1997, the veteran presented testimony during a 
hearing at the RO.  At this time, he testified that his right 
leg injury occurred in 1989, and that he was seen at the West 
Park Hospital for such injury.  He described that he was 
assisting someone who was cutting down a tree limb when the 
limb fell on his head, shoulders and leg.  He stated that 
subsequently, he was called into active training with the 
National Guard in 1990 after having his right leg cast taken 
off only one week prior.  He reported that during his active 
training he re-injured and aggravated his right leg  when he 
was forced to jump 4 or 5 feet from a fuel truck onto the 
ground during a training exercise.  

Lastly, in September 1998, the veteran presented further 
testimony before the undersigned VLJ.  At this time, he 
basically described the same facts/complaints as he had 
reported during the July 1997 RO hearing.  Additionally, the 
veteran was specifically asked if he was receiving SSA 
benefits and if any related records had been submitted to the 
VA.  The veteran responded in the affirmative to both 
questions. 

Upon a review of the evidence submitted after the February 
1993 rating decision, the Board finds that most of the 
evidence incorporated into the record after the February 1993 
rating decision which relates to the issue of service 
connection for the residuals of a right leg injury, is new 
evidence in the sense that it was not on file when the issue 
was initially considered and decided.  However, the Board 
finds that the new evidence is not material as it does not 
bear directly and substantially upon the specific matter 
under consideration.  In other words, the "new" evidence 
submitted since the February 1993 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

Specifically, the Board finds that the records submitted 
continue to lack evidence of in-service incurrence or 
permanent aggravation of the right leg injury/disorder.  The 
Board acknowledges that the records received from the 
Louisiana National Guard include an October 1990 periodic 
examination report and report of medical history reflecting 
that the appellant was diagnosed with status post fracture of 
the right tibia and fibula with swelling of that area; and 
was found to have swollen painful joints with history of 
right lower leg fracture, cramps in the legs, and broken 
bones of right lower leg.  However, the Board finds that, 
although this medical evidence shows the veteran presented 
symptoms, it fails to show a permanent aggravation of the 
right leg injury during his National Guard service.  No other 
medical evidence submitted after the February 1993 rating 
decision tends to shown any in-service incurrent or 
aggravation of the claimed residuals of the right leg and the 
veterans has indicated that he has no other evidence that he 
could provide.

The Board acknowledges the veteran's contentions and reported 
history of in-service aggravation.  However, the law is clear 
that only those individuals with specialized medical 
knowledge, training, or experience are competent to provide 
opinions on medical matters.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991).  As the present record does not reflect that the 
veteran has such specialized medical knowledge, his 
statements cannot constitute competent medical evidence that 
would support his claim. 

For the foregoing reasons, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claim, the February 1993 rating 
decision is final.  Accordingly, the benefit sought on appeal 
must be denied.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claim of service connection for the residuals of a 
right leg injury, and to explain why his current attempt to 
reopen the claim has failed.


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of a right 
leg injury, the claim is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

